Citation Nr: 0514803	
Decision Date: 06/01/05    Archive Date: 06/15/05

DOCKET NO.  03-34 124A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to restoration of service connection for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for squamous cell 
carcinoma of the neck.


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The appellant served in the US Army Reserve, including a 
period of initial active duty for training (ACDUTRA) from 
June 18, 1964 to November 20, 1964.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 decision by the RO in Washington, DC 
which severed service connection for PTSD, and which denied 
service connection for squamous cell carcinoma of the neck.

This case was forwarded to the Board by the RO in Pittsburgh, 
Pennsylvania.

The Board also notes that by a letter dated in July 2003, the 
appellant appears to be raising a claim for entitlement to 
service connection for blackouts.  That issue is not 
currently on appeal and is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  In October 1998, the RO established service connection 
for PTSD, effective in February 1995.

2.  In a February 2003 rating decision, the RO proposed to 
sever service connection for PTSD, and in a July 2003 rating 
decision, the RO severed service connection for PTSD, 
effective October 1, 2003.

3.  The October 1998 rating decision which granted service 
connection for PTSD was reasonably supported by the evidence 
of then of record and the pertinent law and regulations in 
effect at that time.  

4.  The appellant's squamous cell carcinoma of the neck, 
first manifested many years after service, is not of service 
origin or related to any incident of service. 



CONCLUSIONS OF LAW

1.  Service connection for PTSD is restored.  38 U.S.C.A. §§ 
101(24), 1110 (West 2002); 38 C.F.R. § 3.304(f) (1998); 38 
C.F.R. §§ 3.105(d), 3.303 (2004).

2.  Squamous cell carcinoma of the neck was not incurred in 
or aggravated by service nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 101(24), 1101, 1110, 
1112, 1113. (West 2002); 38 C.F.R. §§  3.303, 3.307, 3.309 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Court made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Court found that 
the 30-day period provided in § 3.159(b)(1) to respond to a 
VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  With 
respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 U.S.C. §§ 
5102 and 5103.  The Act contains a provision that clarifies 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __, Section 701 (H.R. 2297, December 16, 
2003).

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claims.  The veteran was provided with a 
copy of the rating decision noted above, as well as 
statements of the case dated in July 2003 and July 2004, and 
a supplemental statement of the case dated in July 2004.  He 
was furnished with VCAA letters in October 2002, December 
2002, and April March 2004.  These documents, collectively, 
provide notice of the law and governing regulations, as well 
as the reasons for the determination made regarding his 
claims.  By way of these documents, the veteran was also 
specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
his behalf.  He was also informed of what evidence the VA 
would obtain.

All available records have been obtained and associated with 
the claims folder.  The veteran received multiple VA 
examinations.

The Board notes that some of the VCAA letters were mailed to 
the appellant subsequent to the appealed rating decision in 
violation of the VCAA.  The Board, however, finds that in the 
instant case the appellant has not been prejudiced by this 
defect.  In this regard, the Board notes the appellant was 
provided notice of the division of responsibility in 
obtaining evidence pertinent to the case and ample 
opportunity to submit and/or identify such evidence.  

Therefore, under the circumstances, the Board finds that any 
error in the implementation of the VCAA is deemed to be 
harmless error.  VA has satisfied both its duty to notify and 
assist the veteran in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Factual Background

The appellant served in the US Army Reserve, including an 
initial period of ACDUTRA from June 18, 1964 to November 20, 
1964.  His service medical records do not show the presence 
of cancer or a psychiatric disorder.

Private medical records dated from 1968 to 1969 from Royal 
United Hospital reflect that the appellant was treated, 
including hospitalization, for spasmodic torticollis (a neck 
condition), of neurotic origin, with evidence of disturbed 
personality development from early childhood.  He was also 
treated for anxiety and tension.

By a letter dated in January 1995, a private physician, Dr. 
L, indicated that he was the appellant's general 
practitioner.  He noted that in 1968 and 1969, the veteran 
was treated for anxiety and stress, and interviews with a 
psychiatrist showed a psychopathology of anxiety over a 
number of years.  He noted that he was not the appellant's 
doctor at that time, and opined that it seemed likely that 
the appellant's psychiatric illness at that time could have 
been precipitated by stress and anxiety in the preceding 
years.

In February 1995, the appellant filed a claim for service 
connection for PTSD, which he asserted began in 1968 as a 
result of basic training from June to August 1964.  He said 
he was not treated for PTSD in service, and was first treated 
for this condition in 1968.  He contended that during his 
basic training in 1964, he was humiliated by aggressive 
officers and sergeants who harassed him every day in a very 
brutalizing way.  He said he was taunted and abused 
physically.  He stated that he did not complain at the time, 
but now felt he was harassed and emotionally abused at that 
time, which led to his PTSD.

The record shows that when the appellant filed his claim he 
was and still is residing in England.

A July 1995 psychiatric report reflects that the appellant 
was examined for VA purposes.  The appellant reported that 
during a training session, an infantryman was blown up.  The 
appellant learned of this event, but did not witness it 
himself.  He described basic training as a brutalizing and 
humiliating event.  He complained about emotional torment.  
He was aware that the colleagues with whom he was training 
were coming backing body bags.  The examiner, Dr. L., 
indicated that the appellant had a long history of depression 
and anxiety, and currently had these conditions.  He opined 
that the appellant's history met the criteria for PTSD, and 
noted that the appellant had direct personal experience of 
life-threatening events including training under live 
ammunition, and also learned of the violent death of a 
colleague through this experience.

By a statement dated in September 1995, the appellant listed 
his claimed in-service stressors, all of which involved his 
basic training at Fort Dix.  He contended that one of his 
friends was blown up during basic training on the grenade 
firing range, together with his instructor.  He said he could 
not remember his friend's name.  He stated that he witnessed 
another friend's arm being pierced with a bayonet.

By letters dated in June 1996 and November 1997, the U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
indicated that a search of records at Fort Dix revealed no 
record of grenade or bayonet incidents during the period from 
June to August 1964, as alleged by the appellant.  USASCRUR 
noted that in order to search casualty records, the appellant 
must provide more specific information, including names.  
Finally, it was noted that anecdotal incidents, although they 
might be true, were not researchable, since in order to be 
researched, incidents must be reported and documented.  
USASCRUR noted that claimed stressors such as the appellant's 
reports of being pushed, kicked, and forced to crawl in 
civilian attire or his being verbally abused were seldom 
found in the combat records.

The first medical evidence of cancer of the neck is dated in 
the late 1990s.  Private medical records dated in 1998 and 
1999 reflect treatment for squamous cell carcinoma of the 
neck.

By a letter dated in May 1998, Dr. L. indicated that he 
examined the veteran in April 1998 again for VA.  The 
appellant provided detailed information regarding his 
training with live ammunition, mortars, and grenades. He 
diagnosed PTSD, which he related to the veteran's reported 
in-service stressors, specifically, witnessing another 
soldier receiving a bayonet wound in the arm, hearing about 
another soldier being blown up by a grenade, and training 
exercises with live ammunition.

In an October 1998 rating decision, the RO observed that the 
veteran had been diagnosed with PTSD.  The RO indicate that 
the stressors identified were training under live ammunition 
with grenades and mortars exploding, witnessing another 
soldier receiving a bayonet wound in the arm, and hearing 
about another soldier being blown up by a grenade.  The RO 
noted that a letter from the Department of the Army indicated 
that the appellant's reported stressors could not be verified 
since specific names could not be furnished.  The RO 
concluded that reasonable doubt had been resolved in favor of 
the claimant, and granted service connection for PTSD.

By a letter dated in June 1999, Dr. L. indicated that the 
veteran had been diagnosed with squamous cell carcinoma of 
the neck, and had undergone a radical dissection of the lymph 
nodes in his neck.  He added that the appellant "...has often 
had problems with his neck, resulting in a tightening of the 
structures there which has been related to stress and 
anxiety.  This in itself was a form of post traumatic stress 
disorder, for which he received compensation from the 
Veterans Association.  I am not aware of any proven link 
between muscle spasms in the neck and cancer in the neck, but 
obviously since [the appellant's] longstanding problems have 
always been in his neck and now he has a cancer there, it is 
of some concern."

In July 1999, the RO received the appellant's claim for 
service connection for neck cancer.  

By a letter dated in October 1999, Dr. W. noted that the 
veteran had been diagnosed with squamous carcinoma of lymph 
glands in his neck in April 1999.

By a letter dated in October 2002, the appellant asserted 
that he had neck problems since the 1960s, after his military 
service.  He said he first sought treatment for a lump on the 
side of his neck in February 1998, and was diagnosed with 
cancer of the neck in January 1999.  By a letter dated in 
January 2003, the appellant asserted that his PTSD was linked 
with his neck cancer.  In a statement dated in January 2003, 
he contended that his squamous cell carcinoma was related to 
in-service exposure to gases in a gas chamber.

By a letter dated in February 2003, Dr. W. indicated that the 
appellant satisfied the criteria for a diagnosis of PTSD.

In a February 2003 rating decision, the RO proposed severance 
of service connection for PTSD, on the basis that there was 
clear and unmistakable error in an October 1998 rating 
decision which granted service connection for PTSD without 
verification of the appellant's alleged stressors.  The 
appellant was notified of this decision in March 2003, and he 
was given the opportunity to submit additional evidence.  In 
April 2003, the RO received a statement from the appellant to 
the effect that a recent psychiatric examination was 
inadequate.  He also submitted duplicative evidence.

In a July 2003 rating decision, the RO severed service 
connection for PTSD, effective October 1, 2003.

By a statement dated in September 2003 (and apparently 
received in November 2003), the appellant again contended 
that he was subjected to physical and emotional abuse at Fort 
Dix, and that this treatment led to his PTSD.  In June 2004, 
the appellant essentially reiterated his prior assertions 
regarding his claimed in-service stressors.  He could not 
recall the names of any individuals, or any dates of the 
reported events.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).  The term "active service" includes active 
duty, any period of active duty for training during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty training during which the individual concerned 
was disabled from an injury incurred or aggravated in line of 
duty.  38 U.S.C.A. §§ 101(24) (2004).

Restoration of Service Connection for PTSD

The RO has severed service connection for PTSD, on the basis 
that it was clear and unmistakable error for service 
connection to be awarded for this disability in an October 
1998 RO decision.  The appellant contends that service 
connection should be restored for PTSD, as he still has PTSD 
and as he believes it is related to military service.

The regulation regarding severance of service connection 
provides that once service connection had been granted, it 
could be severed only upon the showing by VA (with the burden 
of proof upon the Government) that the rating decision 
granting service connection was clearly and unmistakably 
erroneous.  38 C.F.R. § 3.105(d); VA's burden in severing 
service connection under § 3.105(d) is the same as a 
claimant's burden in attempting to overturn a final decision 
on the basis of clear and unmistakable error under 3.105(a).  
See Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991) 
(holding that § 3.105(d) places at least as high a burden of 
proof on VA when it seeks to sever service connection as § 
3.105(a) places upon veteran seeking to have an unfavorable 
decision overturned). In this case, therefore, the 
determination is whether the original grant of service 
connection was clearly and unmistakably erroneous at the time 
the determination was made.

There is a three- pronged test to determine whether "clear 
and unmistakable error" was present under 38 C.F.R. § 
3.105(a) in a prior determination: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator or the statutory or regulatory provisions extant 
at the time were incorrectly applied; (2) the error must be 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)). 

To determine whether CUE was present in a prior 
determination, either the correct facts, as they were known 
at the time, were not before the adjudicator (i.e., more than 
a simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied; the error must be 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and a determination that there was CUE must be based on 
the record and law that existed at the time of the prior 
adjudication in question.  See Pierce v. Principi, 240 F.3d 
1348 (Fed.Cir. 2001); Baldwin v. West, 15 Vet. App. 302 
(2001), Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. 
Principi, 3 Vet. App. 310 (1992).

The Board notes that service connection for PTSD has been in 
effect for less than ten years.  Accordingly, the service-
connected status of the appellant's PTSD is not protected.  
See 38 C.F.R. § 3.957 (2004).

In this case, the record establishes that the RO satisfied 
all procedural requirements specified by regulation where 
severance of service connection is contemplated, and provided 
the appellant additional notice and assistance beyond the 
basic procedural due process specifically required by 
regulation.  38 C.F.R. § 3.105(d) (2004).

At the time of the October 1998 RO decision, governing 
regulation provided that in order to establish service 
connection for PTSD, there must be medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (1998).

The evidence is clear that the appellant has a diagnosis of 
PTSD based on non-combat stressors related to his basic 
training during his initial period of ACDUTRA.  The appellant 
did not serve on active duty, and did not serve in combat.  
At the time of the October 1998 RO decision, the threshold 
evidentiary requirement was that there was credible 
supporting evidence that the claimed in-service stressors 
actually occurred, as required by 38 C.F.R. § 3.304(f) 
(1998).  

The evidence available to the RO for consideration at that 
time were the appellant's statements, the facts and 
circumstances of the appellant's service, and the VA 
examinations which confirmed the presence of PTSD.  Several 
of the appellant's stressors could not be verified.  However, 
the training under live ammunition, including grenades, and 
explosions, is verified in that it is consistent with the 
training received in basic training.  The psychiatrist during 
both examinations based the diagnosis in part on this 
stressor.  The RO resolving reasonable doubt in the veteran's 
favor found, in effect, that there was credible supporting 
evidence.

While the October 1968, decision may be viewed as somewhat 
tenuous in nature, and the Board may question the weight 
assigned to the evidence cited in support of the favorable 
decision, mere difference of opinion in the evaluation of 
evidence is not a sufficient basis to render the prior 
decision clearly and unmistakably erroneous.  As noted above, 
the error must be undebatable, one which reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made. After review of the record, 
the Board concludes that the October 1998 decision was not 
clearly and unmistakably erroneous.  Accordingly, in view of 
the above, restoration of service connection for PTSD is 
warranted.

Service Connection for Squamous Cell Carcinoma of the Neck

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and carcinoma becomes manifest to a degree of at least 
10 percent within one year from the date of termination of 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such a disorder during the period of service. 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).

The veteran claims service connection for squamous cell 
carcinoma of the neck which he asserts was incurred during 
military service.  Service medical records are negative for 
cancer.  The first medical evidence of carcinoma of the neck 
is dated in 1998, more than 30 years after separation from 
service.

The veteran has asserted that he incurred squamous cell 
carcinoma of the neck due to military service.  As a layman, 
he is not competent to render an opinion regarding diagnosis 
or etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

In a June 1999 letter, Dr. L. suggested that the appellant's 
longstanding neck muscle spasms were related to PTSD and 
thereby to service, and added that it was of some concern 
that he now had neck cancer, although he indicated that he 
was not aware of any proven link between neck spasms and neck 
cancer.  This medical statement does not affirmatively link 
the veteran's current neck cancer with military service or 
the service connected PTSD.  

The weight of the credible evidence demonstrates that the 
claimant's current squamous cell carcinoma of the neck began 
many years after service and was not caused by any incident 
of service.  Squamous cell carcinoma of the neck was not 
incurred in or aggravated by service.  As the preponderance 
of the evidence is against the claim for service connection, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is restored subject to the law 
and regulations governing the payment of monetary benefits.  

Service connection for squamous cell carcinoma of the neck is 
denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


